Bloodworth, J.
1. “The giving of a replevy bond by the defendant in attachment converted the suit from an action in rem to an action in personam, and, as completely authorized the rendition of a common-law judgment against the defendant in attachment as if the action had been begun in the usual form, followed by personal service.” Philip Carey Co. v. Sheppard, 19 Ga. App. 368 (91 S. E. 444). See Civil Code (1910), § 5113; Cincinnati Ry. Co. v. Pless, 3 Ga. App. 400 (1), 403 (60 S. E. 8), and cases cited; Mitchell v. Perry, 145 Ga. 233 (88 S. E. 930).
2. The court properly refused to set aside the judgment.
3. The motion to award damages against the plaintiff in error, for bringing up the case, is denied.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.

Attachment; from Fayette superior court—Judge Searcy. September 24, 1918.
Dickson & Camp, for plaintiff in error. J. W. Culpepper, contra.